UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                 5/6/2021
-----------------------------------------------------------X
CCB, et al.,                                               :
                                                           :       20-CV-6794 (RMB) (RWL)
                                       Plaintiffs,         :
                                                           :
                    - against -                            :       ORDER
                                                           :
SANDRA ROSENTHAL, et al.                                   :
                                                           :
                                       Defendants. :
                                                           :
-----------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

         As discussed during the conference held on May 6, 2021, the parties shall cooperate

to finalize the correct information to complete all relevant medical/health authorizations.

Within three days thereafter, Defendant will serve the authorizations. Defendant shall file a

status report regarding responses to the authorizations every 30 days (starting from the

date of service) or, if earlier, completion of responses to the authorizations. If at any time

Defendant learns of an issue with obtaining the relevant records for which information is

needed from Plaintiff, Defendant shall promptly meet and confer with Plaintiff counsel to

obtain the requisite information and promptly follow up as necessary.

                                                         SO ORDERED.



                                                         __________________________________
                                                         ROBERT W. LEHRBURGER
                                                         UNITED STATES MAGISTRATE JUDGE

Dated: May 6, 2021
       New York, New York

Copies transmitted this date to all counsel of record.




                                                               1
